UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2038


TERESA CUATZO-NIEVES,

                    Petitioner,

              v.

JEFFERSON B. SESSIONS III, Attorney General,

                     Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 10, 2017                                   Decided: November 7, 2017


Before MOTZ, DIAZ, and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Teresa Cuatzo-Nieves, Petitioner Pro Se. Joyce R. Branda, Acting Assistant Attorney
General, Cindy S. Ferrier, Assistant Director, Sunah Lee, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Teresa Cuatzo-Nieves, a native and citizen of Mexico, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing her appeal from the

immigration judge’s denial of her application for cancellation of removal. For the reasons

set forth below, we dismiss the petition for review.

       Under 8 U.S.C. § 1252(a)(2)(B)(i) (2012), entitled “Denials of discretionary relief,”

“no court shall have jurisdiction to review any judgment regarding the granting of relief

under section . . . 1229b,” which is the section governing cancellation of removal. In this

case, the immigration judge found, and the Board agreed, that Cuatzo-Nieves failed to meet

her burden of establishing that her United States citizen children would suffer exceptional

and extremely unusual hardship if she is returned to Mexico. We conclude that this

determination is clearly discretionary in nature, and we therefore lack jurisdiction to review

challenges to this finding absent a colorable constitutional claim or question of law. See

Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014) (finding no jurisdiction to review

determination that aliens failed to demonstrate requisite hardship to their U.S. citizen son);

Obioha v. Gonzales, 431 F.3d 400, 405 (4th Cir. 2005) (“It is quite clear that the gatekeeper

provision [of § 1252(a)(2)(B)(i)] bars our jurisdiction to review a decision of the [Board]

to actually deny a petition for cancellation of removal.”); Okpa v. INS, 266 F.3d 313, 317

(4th Cir. 2001) (concluding, under transitional rules, that issue of hardship is committed to

agency discretion and is not subject to appellate review).

       We have reviewed Cuatzo-Nieves’ claims of error and conclude that she fails to

raise a colorable constitutional claim or question of law under 8 U.S.C. § 1252(a)(2)(D)

                                              2
(2012). See Gomis v. Holder, 571 F.3d 353, 358 (4th Cir. 2009) (“[A]bsent a colorable

constitutional claim or question of law, our review of the issue is not authorized by

§ 1252(a)(2)(D).” (emphasis added)). Accordingly, we dismiss the petition for review for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                 PETITION DISMISSED




                                            3